Citation Nr: 1624644	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure for accrued benefits or substitution purposes.

2.  Entitlement to service connection for a kidney disability, to include as due to herbicide exposure for accrued benefits or substitution purposes.
 
3.  Entitlement to service connection for a respiratory disability other than lung cancer, to include growth on the lungs or restrictive lung disease, to include as due to herbicide exposure for accrued benefits or substitution purposes.

4.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure or as secondary to hypertension for accrued benefits or substitution purposes.
 
5.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure or as secondary to service-connected disabilities for accrued benefits or substitution purposes.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits or substitution purposes.


(The issue of entitlement to service connection for the cause of the Veteran's death is pending a Travel Board hearing and will be the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  The Veteran died in August 2011, and the appellant is his surviving spouse, who has been substituted as the appellant in this claim.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction presently resides with the Philadelphia Pension Center.

The RO, in pertinent part, denied service connection for hypertension and a kidney disability in March 2006.  The Veteran did not appeal this rating decision; and this claim has been referred to as a petition to reopen service connection based on new and material evidence.  However, a July 2006 VA treatment record, which was constructively in VA's possession within a few months after the March 2006 rating decision, notes the Veteran's contentions that his kidney problems resulted from Agent Orange exposure because his abdomen "blew up" soon after he returned from Vietnam.  

VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final and binding.  Id.  While the RO had already considered whether the Veteran's hypertension and kidney disability was presumptively related to his exposure to Agent Orange, the July 2006 VA treatment records describing the Veteran's contentions that his abdomen "blew up" after his return from Vietnam, related to his kidney disorder is new and material evidence.  The Veteran also had not previously asserted that his hypertension and kidney disorder were related to Agent Orange exposure, which represents a new theory of entitlement.  Even though the RO addressed the fact that hypertension and a kidney disability were not presumptively related to Agent Orange exposure, it did not address the theory of service connection on a direct basis.  As new and material evidence was received within one year of the March 2006 rating decision, his claim remained pending since January 2006, when he filed his initial, underlying, claim for service connection for his kidney disorder and hypertension.

For this reason, with respect to the service connection claim for hypertension and a kidney disability, the March 2006 rating decision will be the decision on appeal, and the Board will address the Veteran's service connection claim for hypertension and kidney disability on the merits, rather than addressing the threshold issue of whether new and material evidence was received.

In a February 2007 rating decision, the RO, in relevant part, found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a lung disorder; and also denied entitlement to service connection for sleep apnea, and a heart condition; and denied entitlement to a TDIU. 

In the Veteran's March 2008 substantive appeal, he requested to be scheduled for a hearing at his local RO before a Member of the Board.  He withdrew this request in writing in an April 2008 signed statement, and the appellant has not requested a hearing with respect to this appeal.  Therefore, no outstanding hearing request remains in this case.

The Board remanded this case in November 2010 and January 2015.  In January 2015, the Board recharacterized the claim of entitlement to service connection for a lung disability to the broader characterization of "entitlement to service connection for a respiratory disability" in order to more accurately reflect the contentions of the Veteran and the appellant.  The Board found that new and material evidence had been received to reopen the service connection claim for a respiratory disability, other than lung cancer, and remanded the matter on the merits.  The directives of the November 2010 and January 2015 remands have been substantially complied with, as noted in more detail in the VCAA section below.  The case is now returned for appellate review.

Finally, the Board noted in January 2015 that with respect to the claim of entitlement to service connection for the cause of the Veteran's death, the appellant had submitted a timely notice of disagreement in November 2013 with the May 2013 rating decision that had denied this claim.  Thus, the Board took jurisdiction of this claim for the limited purpose of remanding for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  During the course of the remand, the appellant appealed this claim and requested a Travel Board hearing at the RO with respect to this matter on her VA Form 9 in June 2015.  The Veterans Appeals Control and Locator System (VACOLS) shows that the appellant's claim for service connection for the cause of the Veteran's death is ready to be scheduled for a Board hearing; so a remand to schedule the hearing is not appropriate in this regard.  Also, as noted above, the appellant has not requested a hearing with respect to the issues decided herein.  Thus, the issue of service connection for the cause of the Veteran's death will be addressed separately, as noted on the cover page of this decision.

The issues of service connection for a heart disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension was not incurred during active duty service or within one year of discharge; the post-service diagnosis is not related to presumed exposure to Agent Orange; and the hypertension was not caused or aggravated by the Veteran's service-connected PTSD.

2.  The Veteran's kidney disability was not incurred during active duty service; and the post-service diagnosis is not related to presumed exposure to Agent Orange.

3.  The Veteran's respiratory disability other than lung cancer, to include throat cancer, growth on the lungs, or restrictive lung disease was not incurred during active duty service or within one year of discharge; and the post-service diagnosis is not related to presumed exposure to Agent Orange. 

4.  The Veteran's sleep apnea was not incurred during active duty service; the post-service diagnosis is not related to presumed exposure to Agent Orange; and the sleep apnea was not caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension for accrued benefits or substitution purposes have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a kidney disability for accrued benefits or substitution purposes have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for respiratory disability other than lung cancer, to include throat cancer, growth on the lungs, or restrictive lung disease for accrued benefits or substitution purposes have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for sleep apnea for accrued benefits or substitution purposes have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letters on August 2006, July 2008, November 2009, December 2009, and May 2015.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

The Board remanded the claim in November 2010 so that VA examinations could be provided to address the etiologies of the Veteran's hypertension, kidney disability, respiratory disability, and sleep apnea.  Thereafter examinations were provided in January 2011.  The Board remanded the case again in May 2015 for medical opinions regarding the etiologies of the respiratory disorder and sleep apnea, particularly whether the sleep apnea was caused or aggravated by the Veteran's service-connected PTSD.  Regarding the medical opinion for the respiratory disorder (including cancer), it was requested that the opinion be provided by an oncologist, or appropriate specialist.

Thereafter, a medical opinion was provided in May 2015 by a VA Advanced Registered Nurse Practitioner (ARNP) regarding the nature of the Veteran's throat cancer and the etiology of his sleep apnea.  VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).
Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the veteran); Hilkert v. West, 12 Vet.App. 145, 151 (1999) an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

While the May 2015 examining VA clinician is not an oncologist, there is no indication in the record that the ARNP who provided the May 2015 medical opinion does not have the requisite training to provide a competent medical opinion regarding the nature of the Veteran's cancer.  The Board requested that a clinician with the appropriate medical specialty provide the opinion; and there is no evidence or complaint that the ARNP is not a clinician with the appropriate medical specialty, as indicated in the Board remand.  In addition, neither the appellant, nor her representative, has asserted any concerns with the qualifications of the ARNP who provided the opinions.

Thus, for these reasons, the directives of the Board's November 2010 and January 2015 remands have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 38 C.F.R. § 3.159(d)  (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  The VA examinations obtained in this case are adequate as they were predicated on a review of the claims file; contains a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provides opinions as to the etiology of the Veteran's diagnosed hypertension, kidney, and sleep apnea disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the disabilities on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including cardiovascular disease, which includes hypertension, and malignant tumors may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the outset, the Board notes that the Veteran's personnel records show that he served in the Republic of Vietnam from November 1966 to October 1967, and earned, in pertinent part, the Combat Infantryman Badge.  The evidence of record supports that the Veteran served on the ground in the Republic of Vietnam.  Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A.  Hypertension 

The Veteran asserted that his hypertension was due to Agent Orange exposure in Vietnam.  As noted above, while hypertension is not a disease that is presumptively linked to herbicide exposure, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee, supra; 38 C.F.R. §§ 3.307(d); 38 C.F.R. § 3.309(e).  

The service treatment records are negative for any findings of hypertension.  Post-service evidence suggests that the Veteran's hypertension started in the 1970s or 1980s, which would have been after his separation from service in October 1967.

An undated VA treatment record associated with other VA treatment records that are dated in 1996 noted that the Veteran had had hypertension for 15 years and was on medication.  May 2001 and July 2001 VA treatment records note a past medical history of hypertension dating back to the 1970s.  VA treatment records dated from 2000 to 2010 show continued treatment for hypertension.  

Private treatment records dated from 1995 to 2005 show treatment for hypertension.  An April 2001 private treatment record notes that the Veteran had a history of hypertension for over 15 years, which was usually under poor control.  A May 2001 note from a private physician notes the Veteran had resistant hypertension not satisfactorily controlled with multiple hypertensive agents.   The letter further noted that his blood pressure control was further complicated by stress attributable to his work and that a reduction in mental stress and rest would allow for better control of his illness.  A July 2001 note from a private doctor noted treatment for hypertension since November 1988.  In November 2001, a private sleep study noted an impression of pulmonary hypertension.  An April 2002 private treatment record shows an assessment of stage III hypertension.  

A March 2003 private nephrology consult shows the Veteran had severe hypertension and it was strongly suggested that the Veteran go to the emergency room to get the blood pressure under control; but he refused.  The clinician commented that he probably had some primary renal disease, which led to hypertension; and then the hypertension worsened the kidney disease.  It was noted that it would be impossible to know by biopsy at this point.

A January 2006 note was written by the Veteran's private doctor noting that the letter was in response to the Veteran's request regarding a possible relationship between his medical problems and his Agent Orange exposure.  The doctor noted that the Veteran's major clinical problems included severe hypertension, which was present well over 20 years ago in the 1980s.  The doctor further indicated that it was likely it began before that time, and could well have started relatively soon after his Agent Orange exposure.  

The Veteran's spouse (the appellant) submitted a statement in February 2006 that she had been married to the Veteran for 35 years and that he had suffered from hypertension.

The Veteran also submitted continued statements asserting that his hypertension was related to Agent Orange exposure.  See, e.g., VA Form 9, dated March 2008.

In January 2011, the Veteran underwent VA examinations to address the etiology of the hypertension.  The examiner commented that the Veteran's hypertension onset was approximately 1985 by documents, but was probably earlier.  According to the Veteran, his hypertension began in 1968 when he was just out of service.  He noted that he was found to have elevated blood pressure during treatment for another problem but he did not go to a doctor for treatment.  The Veteran further indicated that he was found to have elevated blood pressure in 1974 and required admission and medication but the medication did not control his blood pressure well.  

After conducting a physical examination and reviewing the medical records, the examiner commented that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed hypertension was due to herbicide exposure, or otherwise the result of his military service.  The examiner noted that the service treatment records were negative for any objective evidence of hypertension (all recorded blood pressure readings during service were in the normal ranges), including the separation examination dated in October 1967.  The examiner noted that there was no currently available record in the first few years following service to provide objective documentation of hypertension until years later in 1974.  The examiner further found that the current medical literature did not support a cause and effect relationship between herbicide exposure of the chronic low level type as Agent Orange and hypertension developing years after the exposure.  Thus, the examiner found that there was no objective evidence that the Veteran's hypertension could have been caused or aggravated to any degree by his herbicide exposure, or otherwise due to or aggravated to any degree by his military service. 

In reviewing the evidence of record, there is no evidence to grant service connection for hypertension.  First, as the evidence does not show the hypertension first manifested in service, or within the first year of separation from service, service connection is not warranted on a direct or presumptive basis under 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  While the Veteran has stated that he had elevated blood pressure since 1968 (i.e., one year after his separation from service), there is no medical documentation of a diagnosis of hypertension within one year of separation from service.  The Veteran is competent to state types of symptoms he is experiencing, such as any associated symptoms from hypertension, but he is not competent to state that these symptoms are attributable to hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Hypertension is not a disability that a layperson is competent to identify without clinical testing; the Veteran was not reporting a contemporaneous medical diagnosis, as he stated that he did not seek medical treatment until 1974; and the Veteran did not describe any symptoms that supported his later diagnosis.  

In addition, the Veteran did not say that he was diagnosed with hypertension within one year of separation from service, only that he had high blood pressure, but did not seek medical attention.  High blood pressure is not the same as a diagnosed hypertension disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.).

Second, there is no probative evidence that the Veteran experienced any continued symptoms of hypertension in service or since separation from service until 1974, approximately seven years later.  As noted on his VA examination in January 2011, he stated that he had high blood pressure in 1968, but there is no probative evidence that he was experiencing any symptoms associated with a diagnosis of hypertension.  He stated that he did not seek medical treatment for his high blood pressure until 1974.  Thus, service connection is not warranted for continued symptomatology of a chronic condition under 38 C.F.R. § 3.303(b).  

Third, none of the post-service evidence relates the Veteran's post-service diagnosis of hypertension to his military service, including his presumed exposure to herbicides in Vietnam.  The medical opinion provided in January 2011 that the Veteran's hypertension was not caused or aggravated by his service, including his exposure to herbicides, was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  While the examiner noted that the issue could not be resolved without resort to speculation, the examiner went on to provide a medical opinion in the matter.  Thus, the probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The private statement from a doctor in January 2006 indicates that the Veteran's hypertension could have started soon after his exposure to Agent Orange is speculative, at best.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Therefore, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(d).

Finally, as noted, the May 2001 letter from a private doctor noted that the Veteran's mental stress associated with his work was complicating the attempted control of the Veteran's hypertension.  The Veteran was service-connected for posttraumatic stress disorder (PTSD).  The physician noted that a decrease in mental stress and rest would allow for better control of his illness.  This medical evidence does not show that the Veteran's PTSD caused or aggravated his hypertension, as the mental stress was reportedly due to his employment, rather than his service-connected disability.  The Veteran and appellant also have never asserted that his PTSD was causing or aggravating his hypertension.  Thus, service connection is not warranted under 38 C.F.R. § 3.310.

For these reasons, the preponderance of the evidence is against the Veteran's service connection claim for hypertension; and the claim must be denied.

B.  Kidney Disability 

The Veteran sought service connection for a kidney disability, which he asserted was related to his exposure to Agent Orange in service.  As noted above, while kidney disease is not presumptively linked to herbicide exposure, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee, supra; 38 C.F.R. §§ 3.307(d); 38 C.F.R. § 3.309(e).  

The service treatment records are negative for any findings of a kidney disability.  Thus, service connection is not warranted on a direct incurrence basis under 38 C.F.R. § 3.303(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  The Veteran was diagnosed with renal dysfunction.  While a renal calculus is a chronic condition, there is no evidence of renal calculi.  Kidney dysfunction is not considered a "chronic" disorder under 38 C.F.R. §§ 3.307, 3.309.  Thus, to the extent that the Veteran has argued that his kidney disability has been symptomatic since his military service, service connection is not warranted under 38 C.F.R. § 3.303(b) for a chronic disability.

As for 38 C.F.R. § 3.303(d), there is no probative evidence to show that the Veteran's post-service diagnosis of a kidney disability is related to his military service.  

VA treatment records dated from 2000 to 2010 show continued findings of kidney disease, with eventual renal transplant in February 2009.  An April 2004 VA treatment record indicates that the Veteran had been treated in the emergency room for his kidney and was to begin kidney dialysis in the near future.  A July 2006 VA treatment record shows the Veteran noted that his abdomen "blew up" after his return from Vietnam.  

Private treatment records dated from 1995 to 2010 also show treatment for renal insufficiency with a kidney transplant in 2009.  An April 1998 private treatment record shows the Veteran was seen for complaints of increasing abdominal girth.  A colonoscope was performed, which was negative.  April 2001 and November 2001 private treatment records show an assessment of chronic renal failure with nephrotic range proteinuria, possibly secondary to hypertension; but the possibility of other intrinsic renal disease also existed.  A July 2001 note from a private doctor noted treatment for chronic renal failure since November 1988.  

A March 2003 private nephrology consult shows the Veteran noted that he was first told he had protein in the urine in 1985.  The Veteran also had renal failure, which was progressive and chronic with an unclear initial etiology.  The clinician commented that he probably had some primary renal disease, which led to hypertension; and then the hypertension worsened the kidney disease.  It was noted that it would be impossible to know what he had by biopsy at this point.

In November 2005 a private treatment record shows the Veteran remained focused on obtaining compensation from VA for his renal failure as a result of exposure to Agent Orange.  The doctor commented that he believed the likelihood of a cause or connection was open to question. 

A January 2006 note was written by the same private doctor noting that the letter was in response to the Veteran's request regarding a possible relationship between his medical problems and his Agent Orange exposure.  The doctor noted that the Veteran's major clinical problems included terminal kidney failure (for which he required hemodialysis treatments three times a week), which was present well over 20 years ago in the 1980s.  The doctor further indicated that it was likely it began before that time, and could well have started relatively soon after his Agent Orange exposure.  The note also indicated, however, that they did not know the cause of the Veteran's kidney failure but that it might have been hypertension, although the large amount of protein in the urine strongly suggested the possibility of one or another kind of glomerulonephritis.  

The Veteran's spouse (the appellant) submitted a statement in February 2006 that she had been married to the Veteran for 35 years and that he had suffered from hypertension and kidney problems.

In January 2011, the Veteran underwent VA examinations to address the etiology of the kidney disability.  The examiner noted that the Veteran had renal insufficiency in 2001 after years of uncontrolled blood pressure and later required dialysis with subsequent transplant in 2009.  The examiner found that it would only be with resort to mere speculation to opine whether or not the Veteran's current claimed renal condition was due to herbicide exposure or otherwise the result of his military service.  However, the examiner also found that it was at least as likely as not that the Veteran's current claimed renal condition was due to his hypertension.  The rationale was that chronic renal insufficiency/ failure/ disease was a common complication of hypertension and the record showed that the Veteran had had hypertension for many years prior to his renal disease.  The examiner went on to note that the service treatment records were negative for any objective evidence of any chronic renal condition or disease, including the October 1967 separation examination.  The examiner commented that the current medical literature did not support a cause and effect relationship between herbicide exposure of the chronic low level type as in Agent Orange and chronic renal disease developing years after exposure.  The examiner further found that there was no objective evidence that the Veteran's renal disability could have been caused or aggravated to any degree by his exposure to herbicides, or otherwise due to or aggravated by his military service.  

The Veteran is competent to state types of symptoms he is experiencing, such as any associated symptoms from renal disease, but he is not competent to state that these symptoms are attributable to kidney disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Kidney disease is not a disability that a layperson is competent to identify without clinical testing; the Veteran was not reporting a contemporaneous medical diagnosis, and the record does not show that he sought medical treatment until the 1980s for his kidney disability; and the Veteran did not describe any symptoms that supported his later diagnosis.  Although the Veteran described that his abdomen "blew up" after his return from Vietnam, which was reflected on treatment records in 1998, there is no medical evidence that this is related to kidney disease.  

The medical opinion provided in January 2011 that the Veteran's kidney disability was not caused or aggravated by his service, including his exposure to herbicides, was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  While the examiner noted that the issue could not be resolved without resort to speculation, the examiner went on to provide a medical opinion in the matter.  Thus, the probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The private statement from a doctor in January 2006 indicates that the Veteran's kidney disability could have started soon after his exposure to Agent Orange is speculative, at best.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

To the extent that the medical evidence relates the Veteran's kidney disability to his hypertension, as the Veteran's hypertension is not a service-connected disability, service connection is not warranted on a secondary basis, as well.

Therefore, service connection is not warranted under the provisions of 38 C.F.R. §§ 3.303(d), 3.310.

C.  Respiratory Disorder Other Than Lung Cancer

The Veteran also claimed entitlement to service connection for a respiratory disability other than lung cancer, to include growth on the lungs or restrictive lung disease, to include as due to herbicide exposure.  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence shows that the Veteran's respiratory disability other than lung cancer is not related to any event in service.  

First, there is no probative evidence of any treatment or injury in service regarding a respiratory disability; or evidence of symptoms related to a respiratory disability in service.  The Veteran's service treatment records note that the Veteran was treated for an upper respiratory infection in February 1966.  He also had complaints of left-sided chest pain in June 1967, which was found to be in the left pectoral with no heart problem; but there is no further treatment mentioned in service for the lungs or respiratory system.  The Veteran's separation examination in October 1967 showed normal clinical evaluation of the lungs and chest.  

The Veteran also has not reported onset of symptoms of a respiratory disorder in service.  The Veteran noted on a VA-Form 21-4142 in November 2001 that he had to stop working in April 2001 because he had shortness of breath.  The Veteran's spouse (the appellant) also submitted a statement in November 2001 that she noticed that the Veteran was getting tired very easily and that he could not walk very far without getting shortness of breath.  There is no contention that the Veteran's respiratory symptoms began in service.

Second, there is no evidence of treatment or symptoms of a malignant tumor in the throat within one year of separation from service.  The Veteran did not contend, nor did the medical evidence show treatment for a malignant tumor in the throat within one year of the Veteran's separation from service, i.e., between October 1967 and October 1968.

Finally, there is no evidence of continued symptoms of throat cancer or a respiratory disability since service, or other post-service medical evidence relating the post-service diagnoses of restrictive lung disease, chronic obstructive pulmonary disease and/ or papillary squamous cell carcinoma of the throat to service.  

The Veteran's medical history is complicated by the fact that many of his symptoms attributed to a respiratory disorder overlap with possible cardiac disorder symptoms.  The medical evidence shows that the Veteran was noted as having occasional shortness of breath on a private treatment record dated in March 1995, when he was diagnosed with uncontrolled hypertensive vascular disease.  However, he did not seek significant treatment for shortness of breath until approximately 2001.  An April 2001 VA hospital record shows the Veteran complained of dyspnea on exertion in the last couple of years that had worsened recently.  He also complained of episodes of  chest "fullness" during some of the episodes of shortness of breath.  The Veteran underwent a thoracic computed tomography (CT) scan in July 2001 and was found to have linear fibrous scarring in the left lower lobe, and questionable areas of hypoventilation in the right lower lobe and right middle lobe.  A December 2001 private sleep disorders note shows that the Veteran's CT scan indicated alveolitis, which might represent pulmonary congestion from chronic congestive heart failure or manifestation of a primary lung disorder such as sarcoidosis.  Social Security Administration (SSA) records show the Veteran was awarded disability benefits based on a diagnosis of chronic obstructive pulmonary disease, which began in 2001.  

Private treatment records dated in 2002 show the Veteran had ongoing restrictive lung disease.  A March 2003 private treatment record notes that the Veteran had restrictive diffusion defect that was possible secondary to Agent Orange.

A January 2006 letter from a private physician notes that the cause of the Veteran's restrictive pulmonary diffusion defect noted on the medical records was not entirely clear.

In November 2009 a VA CT of the thorax showed no evidence for interstitial fibrosis.  There was a soft tissue density in the area of the left areola, which was to be correlated clinically.

The Veteran underwent a pulmonary function test in December 2010, with an impression of a moderate restrictive defect and mild obstructive defect.  Asthma was considered.

A January 2011 VA examination report addressed the etiology of the Veteran's respiratory disorder.  The findings on the November 2009 CT and December 2010 pulmonary function test were noted, as well as the earlier medical findings concerning the lungs.  The examiner determined that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed mild obstructive/ moderate restrictive mixed ventilatory defects with bronchodilator response consistent with asthma per pulmonary function test was due to herbicide exposure, or otherwise the result of his military service.  The examiner further determined that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed pleural thickening was due to herbicide exposure or otherwise the result of his military service.

The rationale was that the service treatment records were silent for any objective of any chronic pulmonary/ respiratory/ lung condition or disease, including the separation examination in October 1967.  The examiner further noted that the current medical literature did not support a cause and effect relationship between herbicide exposure of the chronic low level type as in Agent Orange and non-cancerous nongranulomatous nonsarcoid respiratory/ lung disease developing years after the exposure.  The examiner determined that there was no current objective evidence that either of the Veteran's current claimed mild obstructive/ moderate restrictive mixed ventilatory defects with bronchodilator response consistent with asthma per pulmonary function test, or pleural thickening could have been caused or aggravated to any degree by his herbicide exposure or otherwise due to or aggravated to any degree by his military service.

Private medical records from shortly prior to the Veteran's death reflect that he reported difficulty swallowing and breathing with complaints of sore throat that was attributed, in part, to what an August 2011 private hospital record referred to as "an obstructing upper throat cancer."  An August 2011 admission diagnosis lists the Veteran as having oropharyngeal squamous cell carcinoma.  An August 2011 discharge summary notes an impression of obstructing airway squamous cell carcinoma of the tonsil with bleeding as a cause of death. 

In its January 2015 remand, the Board noted that as there was no evidence of throat cancer at the time of the January 2011 examination, VA was unable to obtain an opinion on whether this cancer may be properly characterized as a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) for purposes of granting presumptive service connection under 38 C.F.R. § 3.309(e) based on his confirmed Agent Orange exposure.  The Board noted that, while it is clear that the Veteran did not have lung cancer, it is not clear whether the Veteran's cancer was of the bronchus, larynx, or trachea or, if not one of these types of cancers, it was a cancer that could otherwise be classified as a cancer of the respiratory system.  The Board therefore remanded this case for a medical opinion by an oncologist or other appropriate medical specialist.  

A medical opinion was provided in May 2015 by a VA Advanced Registered Nurse Practitioner (ARNP) regarding the nature of the Veteran's cancer.  As noted in more detail in the VCAA section above, even though the clinician is not shown to be an oncologist, there is no evidence, nor argument submitted by the appellant or her representative that the ARNP does not have the appropriate medical specialty to provide the medical opinion in this case.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).
Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the veteran); Hilkert v. West, 12 Vet.App. 145, 151 (1999) an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

The examiner determined that the Veteran's diagnosis of modified differentiated papillary squamous cell carcinoma of the throat (oropharynx area) was not a respiratory cancer of the lung, bronchus, larynx, or trachea and was less likely than not caused by Agent Orange exposure.  The rationale was that review of the Veteran's service treatment records, medical literature, and the Veteran's medical records showed that he was admitted for right tonsillar enlargement and was diagnosed with modified differentiated papillary squamous cell carcinoma of the throat (tonsil oropharynx area) and not of the lung, bronchus, larynx, or trachea.  The examiner commented that current medical literature did not support a cause and effect relationship between herbicide exposure of the chronic low level type as in Agent Orange and oropharyngeal cancer developing years after exposure.  The examiner further noted that the Veteran was a former smoker and medical research stated that the most important risk factor for developing this type of cancer was tobacco smoking and alcohol consumption.  The examiner commented that extensive review of the Veteran's medical records was silent for the diagnosis of or treatment for a respiratory cancer.  He reportedly underwent a bronchoscopy in 2002 that was negative for malignancy. 

The Veteran first complained of shortness of breath in 1995 (though it was not clear that this was attributed to a respiratory defect, as opposed to a heart issue), which is 28 years after separation from service, and did not seek treatment for a respiratory disorder until 2001, which is approximately 34 years after the Veteran's separation from service.  The first diagnosis of a respiratory disorder was in 2001, and the Veteran was not diagnosed with throat cancer until 2011, which is approximately 44 years after separation from service.  

The Board acknowledges that the Veteran is competent to report any symptoms of a respiratory disorder since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced back pain in service from lifting patients as a medic.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced shortness of breath since service.  However, the Veteran is not competent to relate his symptoms to a diagnosis of a respiratory disorder or a diagnosis of throat cancer.  Also, as previously noted, the Veteran did not assert that he had continued symptoms since service, but instead only noted symptoms starting in 2001 (or perhaps as early as 1995). 

The May 2015 VA clinician found that the Veteran's throat cancer was not a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) for purposes of granting presumptive service connection under 38 C.F.R. § 3.309(e) based on his confirmed Agent Orange exposure.   

The medical opinions provided in January 2011 and May 2015 that the Veteran's respiratory disability and throat cancer was not caused or aggravated by his service, including his exposure to herbicides, was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  While the examiners noted that the issues could not be resolved without resort to speculation, the examiners went on to provide medical opinions in the matter.  Thus, the probative value of these medical opinions is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A March 2003 private treatment record noting that the Veteran had restrictive diffusion defect that was possible secondary to Agent Orange is speculative, at best.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Therefore, service connection for a respiratory disability, including throat cancer, is not warranted under the provisions of 38 C.F.R. § 3.303(d).

D.  Sleep Apnea

The Veteran sought service connection for sleep apnea.  Sleep apnea is not presumptively linked to herbicide exposure; but this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee, supra; 38 C.F.R. §§ 3.307(d); 38 C.F.R. § 3.309(e).  

The service treatment records are negative for any findings of sleep apnea.  Thus, service connection is not warranted on a direct incurrence basis under 38 C.F.R. § 3.303(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, sleep apnea is not considered a "chronic" disorder under 38 C.F.R. §§ 3.307, 3.309.  Thus, to the extent that the Veteran has argued that his sleep apnea had been symptomatic since his military service, service connection is not warranted under 38 C.F.R. § 3.303(b) for a chronic disability.

As for 38 C.F.R. § 3.303(d), there is no probative evidence to show that the Veteran's post-service diagnosis of sleep apnea is related to his military service.  

The record shows the first findings of sleep apnea in 2001.  See, e.g., June 2001 polysomnogram showing an impression of severe obstructive sleep apnea with significant desaturation.  A January 2006 letter from the Veteran's private physician noted that the cause of the Veteran's sleep apnea was not clear.

In January 2011, the Veteran underwent VA examinations to address the etiology of the sleep apnea.  The examiner noted that the Veteran reported that he was diagnosed in 2001 with sleep apnea.  The examiner found that it would only be with resort to mere speculation to opine whether or not the Veteran's current claimed sleep apnea was due to herbicide exposure or otherwise the result of his military service.  The rationale was that the service treatment records were negative for any objective evidence of any sleep apnea, including the October 1967 separation examination.  The examiner commented that the current medical literature did not support a cause and effect relationship between herbicide exposure of the chronic low level type as in Agent Orange and sleep apnea developing years after exposure.  The examiner further found that there was no objective evidence that the Veteran's sleep apnea could have been caused or aggravated to any degree by his exposure to herbicides, or otherwise due to or aggravated by his military service.  

Another medical opinion was provided in May 2015 that the Veteran's obstructive sleep apnea was not caused or aggravated by the Veteran's service-connected PTSD.  The examiner noted that the Veteran met many of the risk factors for sleep apnea including high blood pressure, being male, being black, his age, nasal congestion, and most importantly, being overweight; but that PTSD was not a risk factor for sleep apnea.

The Veteran is competent to state types of symptoms he is experiencing, such as any associated symptoms from sleep apnea, but he is not competent to state that these symptoms are attributable to sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Sleep apnea is not a disability that a layperson is competent to identify without clinical testing; the Veteran was not reporting a contemporaneous medical diagnosis, and the record does not show that he sought medical treatment until the 2001 for his sleep apnea; and the Veteran did not describe any symptoms that supported his later diagnosis.  

The medical opinion provided in January 2011 that the Veteran's sleep apnea was not caused or aggravated by his service, including his exposure to herbicides, was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  The May 2015 VA examiner also provided a medical opinion that the Veteran's PTSD did not cause or aggravate his sleep apnea, because it was not a risk factor for sleep apnea; and the Veteran had many more risk factors for sleep apnea.  While the examiners noted that the issue could not be resolved without resort to speculation, the examiners went on to provide medical opinions in the matter.  Thus, the probative value of these medical opinions is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Therefore, service connection is not warranted under the provisions of 38 C.F.R. §§ 3.303(d), 3.310.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure for accrued benefits or substitution purposes, is denied.

Entitlement to service connection for a kidney disability, to include as due to herbicide exposure for accrued benefits or substitution purposes, is denied.
 
Entitlement to service connection for a respiratory disability other than lung cancer, to include growth on the lungs, throat cancer, or restrictive lung disease, to include as due to herbicide exposure for accrued benefits or substitution purposes, is denied.

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure or as secondary to service-connected disabilities for accrued benefits or substitution purposes, is denied.








							(Continued on the next page)

REMAND

The Board remanded the service connection claim for a heart disability in January 2015, based on the appellant's contentions that private medical records reflect a possible diagnosis of ischemic heart disease, which would qualify for presumptive service connection under 38 C.F.R. § 3.309(e). As noted by the appellant in a statement responding to the findings of the January 2011 VA examination report, it is unclear that the VA examiner had access to all of the Veteran's pertinent private medical records to be equipped to make a determination on whether the Veteran had ischemic heart disease (or any other disability that qualifies for presumptive service connection based on herbicide exposure).  In relevant part, presumptive service connection is available under 38 C.F.R. § 3.309(e)  for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina. 

A medical opinion was provided in May 2015 that based on review of the service treatment records, medical literature review, and extensive review of the Veteran's medical records, there was no objective evidence of ischemic heart disease.  The examiner further noted that the Veteran had a normal nuclear stress test in 2007 and normal echocardiogram in 2010, with no evidence of ischemia.  The examiner further determined that the Veteran did have congestive heart failure (not ischemic heart disease) due to longstanding poorly controlled hypertension (unrelated to active duty service).

While the examiner noted extensive review of the entire file, there is no consideration of VA and private treatment records dated in 2001, which show signs of atherosclerotic heart disease.  A March 2001 stress thallium test was positive for mild lateral wall ischemia.  It was noted on an April 2001 VA cardiology fellow note that the Veteran had typical symptoms of coronary artery disease and a positive stress thallium test with multiple risk factors.  An April 2001 VA angiograph showed normal coronary arteries, however.   A June 2001 VA chest x-ray examination report shows an impression of early atherosclerotic changes of the aorta.  A July 2001 VA treatment record shows a questionable assessment of coronary artery disease.  Also in July 2001, a private medical statement notes that the Veteran had atherosclerotic heart disease.  An August 2001 private MRI of the brain shows extensive areas of hyperintensity involving the periventricular and subcortical white matter, most likely on the basis of small vessel ischemic disease.  An August 2001 medical statement indicates that the Veteran had chronic ischemic changes on MRI scan secondary to his long-standing hypertension.  

While these treatment records are not during the appeal period, they are relevant for purposes of determining the Veteran's history of heart disease, particularly as to whether there is evidence that he had heart disease presumptively related to his exposure to Agent Orange.  For this reason, another medical opinion addressing these findings, specifically, is warranted before the matter can be resolved.

The issue of TDIU is deferred until resolution of the service connection claim for a heart disability, as the outcome of the decision regarding the heart claim could impact the TDIU matter.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA cardiologist or physician with relevant background, if feasible, to obtain a medical opinion regarding the nature of the Veteran's heart disability.  The VBMS and paper claims file must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina prior to his death; 

Or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability (other than the above) was caused or aggravated beyond the natural progress of the disease by the Veteran's military service.  

In making these assessments, please consider all relevant evidence of record including, but not limited to, the following:

(a)  The service treatment records showing functional heart murmur with no organic heart disease at entrance into service in October 1965; and the Veteran's presumed exposure to herbicides in service.  

(b)  A March 2001 stress thallium test was positive for mild lateral wall ischemia.  

(c)  An April 2001 VA cardiology fellow note that the Veteran had typical symptoms of coronary artery disease and a positive stress thallium test with multiple risk factors.  

(d)  An April 2001 VA angiograph showing normal coronary arteries.   

(e)  A June 2001 VA chest x-ray examination report showing an impression of early atherosclerotic changes of the aorta.  

(f)  A July 2001 VA treatment record showing a questionable assessment of coronary artery disease.  

(g)  A July 2001 private medical statement noting that the Veteran had atherosclerotic heart disease.  

(h)  An August 2001 private MRI of the brain showing extensive areas of hyperintensity involving the periventricular and subcortical white matter, most likely on the basis of small vessel ischemic disease.  

(i)  An August 2001 medical statement indicating that the Veteran had chronic ischemic changes on MRI scan secondary to his long-standing hypertension.

(j)  Normal nuclear stress test in 2007 and normal echocardiogram in 2010, with no evidence of ischemia.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  After ensuring that the development is complete, readjudicate the claim of service connection for a heart disability and a TDIU.  If either claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


